United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 8, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60657
                          Summary Calendar


FENNY TJANDRA TJIN; IRSAN; PATRICIA ANGELIA; KYAN STEPHEN
ANGELO; IAN PATRICK ANGELO,

                                    Petitioners,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 505 774
                         BIA No. A79 505 773
                         BIA No. A79 505 772
                         BIA No. A79 505 771
                         BIA No. A79 505 770
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The petitioners seek review of the decision of the Board of

Immigration Appeals (“BIA”) summarily affirming the decision of

the immigration judge (“IJ”) to deny their applications for

asylum.   They have not challenged the denial of withholding of

removal or the finding that they are not entitled to asylum on

the basis of a well-founded fear of future persecution.        These

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-60657
                               -2-

claims are therefore abandoned.   See Calderon-Ontiveros v.

I.N.S., 809 F.2d 1050, 1052 (5th Cir. 1986).

     The petitioners argue that the BIA erred in determining that

they were not persecuted based upon their religion and ethnicity.

The petitioners argue that they established past persecution

based on Fenny Tjandra Tjin’s fear following the rape of Chinese

women during riots in Jakarta in May 1998, her feeling of

isolation during church bombings and burnings, and her loss of a

night’s sleep following a threatening phone call to her home.

After reviewing the record and the briefs, we conclude that the

decision, that the petitioners’ allegations did not rise to the

level of persecution, is supported by substantial evidence and

that the evidence in the record does not compel a conclusion

contrary to that reached by the IJ and BIA.    Ontunez-Tursios v.

Ashcroft, 303 F.3d 341, 350 (5th Cir. 2002); Abdel-Masieh v.

I.N.S., 73 F.3d 579, 583-84 (5th Cir. 1996); Gomez-Mejia v.

I.N.S., 56 F.3d 700, 702 (5th Cir. 1995).

     PETITION DENIED.